990 F.2d 1255
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Barry William ALLEN, Plaintiff-Appellant,v.James H. GOMEZ, Defendant-Appellee.
No. 92-15373.
United States Court of Appeals, Ninth Circuit.
Submitted April 7, 1993.*Decided April 14, 1993.

Before BROWNING, KOZINSKI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Barry William Allen appeals pro se the district court's 28 U.S.C. § 1915(d) dismissal of his 42 U.S.C. § 1983 action alleging that the California Department of Corrections is an habitual offender of the Administrative Procedure Act (APA) because it makes up and enforces "illegal laws" depriving Allen of his civil rights.   The district court found that dismissal was warranted because Allen's allegations lack any factual basis and are not premised on any meritorious legal theory.   We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


3
We review the district court's determination that a complaint is frivolous under section 1915(d) for abuse of discretion.   Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992).   A complaint is frivolous if "it lacks an arguable basis in law or in fact."   Neitzke v. Williams, 490 U.S. 319, 325 (1989);   McKeever v. Block, 932 F.2d 795, 798 (9th Cir.1991).   In civil rights actions where the plaintiff appears pro se, the court must construe the pleadings liberally and afford the plaintiff the benefit of any doubt.   Karim-Panahi v. Los Angeles Police Dep't, 839 F.2d 621, 623 (9th Cir.1988).


4
In his complaint, Allen raises several vague claims including loss of visitation privileges, violation of appellate and due process rights within the prison system, and loss of personal property, all due to prison regulations allegedly promulgated in violation of the APA.   Allen fails to specify any of the regulations he claims are illegal and alleges no facts to support any of his claims.   Even liberally construing Allen's complaint, we cannot say that the district court abused its discretion by dismissing the complaint as frivolous.   See Neitzke, 490 U.S. at 325.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3